NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASPREET SINGH,                                 No.    18-72754

                Petitioner,                     Agency No. A202-017-678

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2020**
                                  Portland, Oregon

Before: BYBEE and VANDYKE, Circuit Judges, and CHHABRIA,*** District
Judge.

      Jaspreet Singh of Jalandhar, India petitions for review of a Board of

Immigration Appeals (BIA) order affirming an immigration judge’s (IJ) denial of

his claims for asylum, withholding of removal, and protection under the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
Convention Against Torture. Because the parties are familiar with the facts, we

will not recite them here except as necessary. We deny the petition.

      We review BIA determinations of law de novo and findings of fact for

substantial evidence. Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019). The

BIA’s findings of fact are conclusive unless a reasonable adjudicator would be

compelled to conclude to the contrary. Id.

      1. The BIA’s adverse credibility determination is supported by substantial

evidence. In his testimony, Singh could not provide a logistically consistent

account of one of the alleged attacks. He did not plausibly explain how his

assailants could have known where to find him, nor did he explain how they could

have gotten the better of him when he was driving a motorcycle and they were on

foot. Based in part on the implausibility of Singh’s account, the BIA credited the

IJ’s finding that Singh appeared to be “simply making up most of his testimony as

he went along.” The BIA reasoned that the implausibility of some parts of Singh’s

testimony, along with some minor inconsistencies between Singh’s testimony and

his documentation, supplied evidence to support an adverse credibility

determination. The record does not compel a contrary conclusion.

      2. Even if Singh’s testimony were credible, there is substantial evidence to

support the conclusion that Singh was ineligible for relief because the government

was neither behind the attacks nor powerless to stop them. The attacks that Singh


                                         2
described were committed by private members of opposing political parties. He did

not report the attacks to the police, and there is little evidence that asking the police

for help would have been futile. Though Singh described one instance in which he

was pursued by police officers, substantial evidence supports the BIA’s finding

that this pursuit was warranted because Singh had fled a lawful checkpoint. These

determinations, and the resulting conclusions that Singh’s allegations lacked the

government connection necessary for asylum, withholding of removal, or

protection under the Convention Against Torture, are supported by the record.

      3. A reasonable adjudicator would not be compelled to conclude that Singh’s

proceedings in immigration court were tainted by judicial bias. Substantial

evidence supports a conclusion that the IJ was unbiased. An IJ has the authority to

“interrogate, examine, and cross-examine the alien,” 8 U.S.C. § 1229a(b)(1), and

the IJ’s questions can be understood as a genuine effort to sort out narrative

inconsistencies. The IJ could have taken more care to discuss the corroborative

elements in Singh’s documentation, but his decision to highlight parts of the record

that supported his finding does not compel a conclusion that he acted out of bias.

      Because substantial evidence supports the BIA’s findings, and because

Singh’s claims cannot succeed in the face of these findings, we deny the petition.

      PETITION DENIED.




                                           3